Citation Nr: 0121651	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-04 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for bilateral pes planus, with hallux valgus 
deformity and hammertoes.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which grant service connection for 
bilateral pes planus, with hallux valgus deformity and 
hammertoes, and assigned a 30 percent rating, effective from 
March 2, 1994.  The veteran, who had active service from 
December 1954 to December 1956, appealed the decision, 
requesting a higher initial rating and an earlier effective 
date.  

An April 1999 BVA decision affirmed the RO's denial of the 
benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On February 7, 2001, the Court vacated that 
part of the Board's April 1999 decision that denied an 
initial rating in excess of 30 percent for bilateral pes 
planus, with hallux valgus deformity and hammertoes, and 
remanded the claim back to the BVA for development consistent 
with the parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  The appeal as to the remaining 
issue (entitlement to an earlier effective date) was 
dismissed and is not addressed in this remand.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The medical examination and request for records are 
in part to comply with this provision in addition to the 
Court's Order.

According to the Joint Motion, the examination relied upon by 
the BVA in its April 1999 decision, did not fully satisfy the 
BVA's remand issued in July 1996 "regarding obtaining a 
complete and thorough examination of [a]pellant's foot 
disorder[s]."  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (holding that a remand by the Board confers on the 
veteran the right to compliance with the remand order and 
imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand).  The Joint Motion 
stated: "the BVA's earlier remand in 1996 required that the 
examining physician ascertain the nature and extent of 
severity of any foot disorder(s) which may be present.  The 
examination [wa]s to be conducted in accordance with the 
diagnostic procedures outlined in the VA Physician's Guide 
for Disability Evaluation Examinations."  See Joint Motion, 
at 8.  The parties agree that this instruction required an 
examination report that was adequate for rating purposes as 
well as addressing the service connection question.  The 
Stegall problem stems from the failure of the examiner to 
address all of the rating criteria in the rating code 
designated as 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000) 
for flatfoot, acquired.  The Joint Motion specifically noted 
that the examination results were silent as to the presence 
of tenderness and spasms and that the Board cannot rely upon 
an absence of medical evidence to deny an appellant's claim, 
citing Williams v. Brown, 4 Vet. App. 270 (1993); Rowell v. 
Principi, 4 Vet. App. 9 (1993).  See Joint Motion, at 9.  The 
Joint Motion essentially maintains that the BVA focused its 
analysis on the clinical findings included in the examination 
of record, rather than the clinical findings that would have 
been pertinent under the rating criteria for pes planus as 
set forth in Diagnostic Code 5276.  In short, the Joint 
Motion indicates that the BVA's analysis of the veteran's 
bilateral pes planus was inadequate, as it was based on an 
inadequate examination.

The Board also notes that the BVA's 1996 remand specified, in 
part, that an examination be conducted in accordance with the 
Physician's Guide for Disability Evaluation Examinations 
(Physician's Guide).  The Physician's Guide was, however, 
only a guideline for examiners to follow and conformance with 
it is not a regulatory requirement.  Allin v. Brown, 6 Vet. 
App. 207, 214 (1994).  As this guide is no longer in use by 
VA, the Board will not request that it be followed (the Board 
perceiving the intent of the order to provide the veteran 
with an examination that more closely associates findings 
with the pertinent rating criteria).
Therefore, in order to give the veteran every consideration 
with respect to the current appeal, and to comply with Court 
instructions in this case, the Board acknowledges the need 
for further development.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his pes planus and foot 
disorders.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000).  

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic or podiatric examination to 
determine the nature of his bilateral 
foot disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner should 
specifically address the medical evidence 
in terms of the rating criteria set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2000).  The veteran's claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination, and the 
examiner should so indicate in his 
report.  The examiner is requested to 
report complaints and clinical findings 
in detail.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issue of 
entitlement to a higher initial rating 
for bilateral pes planus, with hallux 
valgus deformity and hammertoes.  If the 
claim is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




